Citation Nr: 0734105	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-28 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 

2.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance of another 
person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981, and subsequently served in the Puerto Rican National 
Guard from December 1977 to October 1989.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  A February 2003 rating decision 
denied a TDIU, and the veteran appealed this decision.  An 
October 2005 rating decision denied special monthly 
compensation based on the need for aid and attendance or on 
account of being housebound, and the veteran appealed this 
decision. 

At the veteran's request, this case has been advanced on the 
Board's docket.  See 
38 U.S.C.A. §7107 (West 2002 & Supp. 2006); 38 C.F.R. § 
20.900(c) (2007).   


FINDINGS OF FACT

1.  Service connection is currently in effect for post-
traumatic headaches, evaluated as 50 percent disabling. 

2.  The veteran's only service-connected disability of post-
traumatic headaches is not of such severity as to render him 
unable to obtain or maintain substantially gainful 
employment.

3.  The veteran is not institutionalized and is not shown to 
be permanently bedridden or so helpless as to be in need of 
the regular aid and attendance of another person, nor is he 
substantially confined to his dwelling and its immediate 
premises, as a result of his service-connected post-traumatic 
headaches

4.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159,  3.321(b), 3.340, 3.341, 4.15, 4.16, 
4.18 (2007).

2.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance or as a 
result of being housebound have not been met.  38 U.S.C.A. 
§§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters dated in August 2004, 
August 2005, and January 2006 satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the 
letters informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send to VA any evidence in the 
appellant's possession that pertained to the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA treatment records, VA examination 
reports and medical opinions, private medical evidence, 
medical records and disability determination from the US 
Social Security Administration (SSA), and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist. 

Because the claim for TDIU was filed before enactment of the 
2000 statute requiring notice and assistance, although 
complying notice was not provided prior to the initial 
adjudication of this claim, there is no prejudice to the 
veteran in providing later notice followed by readjudication 
of the claim.  In Mayfield v. Nicholson, No. 02-1077 (Fed. 
Cir. 2007) (Mayfield III), the Federal Circuit Court held 
that a Statement of the Case or Supplemental Statement of the 
Case subsequent to the provision by VA of adequate notice 
constituted a readjudication decision after the notice that 
cured any timing problem associated with inadequate notice or 
lack of notice prior to an initial adjudication.  In this 
case, following the August 2004, August 2005, and January 
2006 notices to the veteran, the issue of TDIU was 
readjudicated in rating decisions in October 2005 and April 
2006 and a statement of the case in August 2006.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, and written arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues on appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

TDIU

The veteran contends generally that, due to his only service-
connected disability of post-traumatic headaches, he is 
unable to obtain or maintain substantially gainful 
employment.  The veteran points out that the veteran is in 
receipt of disability benefits from SSA. 

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155;  
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  The central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  In determining whether the veteran 
is entitled to a TDIU, neither the veteran's non-service-
connected disabilities nor advanced age may be considered.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of 
individual unemployability is whether, as a result of 
service-connected disabilities alone, the veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b),  
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In this case, the veteran does not meet the percentage 
requirements set forth in 
38 C.F.R. § 4.16(a) for consideration of a TDIU.  The 
veteran's only service-connected disability of post-traumatic 
headaches is rated as 50 percent disabling.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The veteran's 
service-connected disability is not rated as 60 percent 
disabling, as required to meet the schedular requirements for 
consideration for a TDIU.  The 50 percent disability rating 
reflects that the veteran's only service-connected disability 
of post-traumatic headaches has been rated as productive of 
very frequent, completely prostrating, and prolonged attacks 
that are productive of severe economic inadaptability.  

In this case, most of the veteran's occupational impairment 
is shown by the weight of the competent medical evidence to 
be related to non-service-connected diagnosed disabilities.  
The evidence shows that the veteran is unemployable primarily 
due to his non-service-connected brain tumor (malignant 
neoplasm or astrocytoma of the brain stem) since 1995, which 
also produces chronic headaches, but is much more significant 
in severity than the service-connected post-traumatic 
headaches.  The SSA disability award reflects that the 
veteran was found disabled from February 1995 due primarily 
to non-service-connected status post ventricle mass, and was 
secondarily disabled due to obesity.  A November 2004 VA 
hospital emergency room note reflects that the veteran's 
recurrent severe headaches are due to the non-service-
connected malignant brain tumor.  The September 2005 VA 
examination report specifically included the examiner's 
opinion that the veteran was unemployable due to his (non-
service-connected) brain tumor condition and not due to 
(service-connected) migraine headaches.  The medical evidence 
of record also shows that the veteran has other impairing 
non-service-connected disabilities of osteoarthritis, 
hepatitis C, arterial hypertension, type II diabetes 
mellitus, and hyperlipidemia. 

Finally, the evidence does not show that a referral for 
extraschedular rating is warranted.  This case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm with 
respect to a similar level of disability under the rating 
schedule.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
or not the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 
(1994).  

For these reasons, the Board finds that evidence shows that 
the veteran's service-connected disability of post-traumatic 
headaches is not of such severity as to render him unable to 
obtain or maintain substantially gainful employment.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against the claim for TDIU; there remains no 
reasonable doubt to be resolved; and TDIU is not warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

SMC for Aid and Attendance

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  Compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden, or is so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114; 38 C.F.R. 
§ 3.350.

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need.  "Bedridden" constitutes a condition which, 
through its essential character, actually requires that 
individuals remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for a lesser or greater portion of the day will not 
suffice.  38 C.F.R. § 3.352(a).

In the present case, service connection is in effect for 
post-traumatic headaches, rated as 50 percent disabling.  In 
this case, there is evidence of record that shows that the 
veteran requires regular assistance of another person; 
however, the weight of the competent medical evidence shows 
that the need for the aid and attendance of another person is 
due to non-service-connected disabilities, and is not due to 
the service-connected post-traumatic headaches.  For example, 
a VA social worker assessment reflects that the veteran's 
wife is his primary caregiver, the veteran has difficulty 
with or is unable to prepare meals, perform housework, shop, 
provide transportation, use the telephone, manage 
medications, manage finances, had received assistance from a 
social worker and a registered nurse, and the veteran had not 
been left alone.  VA nursing assessment reflects that the 
veteran required the help or supervision of another person 
for bathing, dressing, using the toilet and cleaning himself, 
maneuvering a wheelchair, made decisions with difficulty, did 
not make decisions, or made poor decisions, and that the 
veteran was bedridden.  A November 2006 VA physical therapist 
note indicates that the veteran is dependent on another 
person for assistance with daily living, bed mobility, and 
transferences; and noted the veteran's neurological 
impairment with slow motor impairment, forgetfulness, 
decreased muscle strength, and poor trunk balance.  As 
indicated above, a September 2005 VA neurology examination 
report reflects that the veteran has significant impairments, 
including slowed mental processes, but these were due to the 
non-service-connected status post brain tumor.  

Based on this evidence, the Board finds that, although the 
veteran is so helpless as to be in need of the regular aid 
and attendance of another person, the need for aid and 
attendance of another person is not due to his service-
connected disability of post-traumatic headaches.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim for special monthly 
compensation based on the need for the regular aid and 
attendance of another person, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

SMC for Housebound Status

The veteran has generally requested special monthly 
compensation based on housebound status, though neither he 
nor his representative has entered specific contentions as to 
how the housebound criteria is alleged to have been met. 

Special monthly compensation may be paid if a veteran has a 
single service-connected disability rated 100 percent and 
either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2007).

The veteran does not meet the prerequisite schedular rating 
of having at least one service connected disability rated as 
100 percent disabling.  The veteran is service-connected only 
for post-traumatic headaches, rated as only 50 percent 
disabling, and no further consideration may be given to this 
aspect of his claim.  Further, the clinical information does 
not show that the veteran is confined to his dwelling or the 
immediate premises due to his service-connected disability.  
Thus, there is no legal basis upon which entitlement to 
housebound status may be established.

In sum, the Board finds that the preponderance the evidence 
is against the appellant's claim for special monthly 
compensation based on aid and attendance and housebound 
status.  Because a preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b).

ORDER

A TDIU is denied.

Special monthly compensation based on the need for the 
regular aid and attendance of another person or on account of 
being housebound, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


